Vanguard California Tax-Exempt Money Market Fund Vanguard New Jersey Tax-Exempt Money Market Fund Vanguard New York Tax-Exempt Money Market Fund Vanguard Pennsylvania Tax-Exempt Money Market Fund Supplement to the Prospectus and Summary Prospectus Dated March 29, 2011 The table under the heading Fees and Expenses is replaced with the following: Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.14% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 0.17% 1 1 Vanguard and the Funds Board have voluntarily agreed to temporarily limit certain net operating expenses in excess of the Funds daily yield so as to maintain a zero or positive yield for the Fund. Vanguard and the Funds Board may terminate the temporary expense limitation at any time. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. TAXEMT 062011
